DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recite “Assembly A” and “Assembly B”.
Claim 18 recite “Assembly C” and “Assembly D”. 
However, there is insufficient disclosure provided in the Specification to describe these claimed terms.  As a result, the specification fails to provide sufficient disclosure in full, clear, concise, and exact terms such that any person skilled in the art can make and use the claimed invention.  Based on the lack of detail provided by the original disclosure, it is determined that the claimed subject matter is not presented in such a way as to reasonably convey to a skilled artisan that the inventor had possession of the claimed invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “…first member is provided with an assembly A and an assembly B…” in lines 1-2, it is unclear what “Assembly A” and “Assembly B” are referring to and what specific structures will be included in those assemblies. For examination purposes, the claimed assemblies will be interpreted as they appear from the drawings, which are any additional rings that are capable of sealing with the first member.
Claim 18 recites “…second member is provided with an assembly C and an assembly D…” in lines 1-2, it is unclear what “Assembly C” and “Assembly D” are referring to and what specific structures will be included in those assemblies. For examination purposes, the claimed assemblies will be interpreted as they appear from the drawings, which are any additional rings that are capable of sealing with the second member.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pi et al. (CN 107684357 A1, hereinafter Pi)
Regarding claim 1, Pi discloses a multifunctional cooker (Page 9, Para. 4, lines 1-7, “…pressure air fryer of the present invention…while heating the heating pipe on the top part of the fan 202 under the drive of the motor 201 rotates, the hot air circulation generated in the sealed container…”, where the functions of an air fryer are included and Page 9, Para. 4, lines 1-7, “…pressure air fryer of the present invention…steam generated by the food in the water pressure generated in the boiler…”, where the functions of a pressure cooker are included too, making the cooker multifunctional), comprising 
a cooker body (Page 7, last Para., line 1, “…base portion 1…”) and an upper cover assembly (Page 7, last Para., line 1, “…upper cover part 2…”), characterized in that, 
the upper cover assembly is provided with a heating assembly (Page 7, last Para., lines 2, “…the upper cap portion 2 is provided with a heating device 20…”) and a wind power assembly (Page 7, Para. 5, line 1, “…fan 202…”, where in Fig.2, the fan 202 is seen to be part of the upper cover assembly), and 
the multifunctional cooker is provided with a first member which is connectable with the upper cover assembly (Page 7, Para. 4, line 1, “The upper cover part 2 comprises a convex arc lining 21…”), 
the first member being capable of sealing the cooker body (Page 7, Para. 4, lines 2-3, “…the lower edge of the lining 21 forms a ring 211, the ring 211 is placed on the cover bottom 24. the upper cover plate 24 of the outer circumference is sleeved with a sealing ring 241…”, where the ring 211 works with ring 241 to seal the upper cover to the body of the cooker), 
the first member being capable of releasing pressure when the pressure inside the cooker body exceeds a threshold (Page 9, Para. 4, lines 3 from end, “…when the pressure in the inner pot is too high. by the time the discharge pressure valve 28, the pressure in the sealed container is maintained below 15KPa.”).
	Regarding claim 2, Pi teaches the apparatus according to claim 1, as set forth above, discloses wherein the first member is a cover-shaped structure cooperated with a structure of the cooker body (Page 7, Para. 4, lines 2-3, “…the lower edge of the lining 21 forms a ring 211, the ring 211 is placed on the cover bottom 24.”), and the first member of the cover-shaped structure seals the cooker body (Page 7, Para. 4, lines 2-3, “…the lower edge of the lining 21 forms a ring 211…the upper cover plate 24 of the outer circumference is sleeved with a sealing ring 241…”, where the ring 211 works with ring 241 to seal the upper cover to the body of the cooker).
	Regarding claim 3, Pi teaches the apparatus according to claim 1, as set forth above, discloses wherein the upper cover assembly is provided with a first position limiting member (Page 7, Para. 4, line 2, “…cover bottom 24…”, which is the first position limiting member), and the first member is provided with a first position limiting mechanism which is cooperatively connectable with the first position limiting member (Page 7, Para. 4, line 2, “…ring 211 is placed on the cover bottom 24…”, where the ring 211 is the first position limiting mechanism and the ring 211 is connected to the cover bottom 24); 
the upper cover assembly is provided with a second position limiting member (Page 8, Para. 9, lines 1-2, “…the upper cover bottom plate 24 is provided with a jack…”, where the jack is a second position limiting member), and the first member is provided with a second position limiting mechanism which is cooperatively connectable with the second position limiting member (Page 3, Para. 2 from end, line 1, “…the lock pin is inserted on the upper end of the base cover plate…”, where the lock pin is located on the convex arc lining and is connectable to the jack).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (CN 107684357 A1, hereinafter Pi) in view of Gong et al. (CN 106691172 A1, hereinafter Gong).
Regarding claim 4, Pi teaches the apparatus according to claim 3, as set forth above, discloses the first position limiting member is capable of realizing a fixed connection between the upper cover assembly and the cooker body (Claim 5, last 2 lines, “…a rotating shaft along the horizontal direction is set in the connection hole corresponding to the pivot hole of the support leg and the lug to the upper cover part and the base part.”, where the rotating shaft creates), and the first position limiting mechanism is a position limiting pair connected with the first position limiting member (Page 7, Para. 4, line 2, “…ring 211 is placed on the cover bottom 24…”, where the ring 211 is the first position limiting mechanism and the ring 211 is connected to the cover bottom 24, where these two devices are considered paired as they are both needed to complete a fixed connection).
Pi does not disclose:
wherein the first position limiting member is a steel cover structure provided on the upper cover assembly.
However, Gong discloses, in the similar field of cooking apparatuses, a steel ring that is fixed to the cover structure of an upper cover (Page 4, Preferred Embodiment, Para. 1, lines 10-11, “…the cover sealing ring 7 through is provided on the periphery of a fixing steel ring 30 fixed on the outer edge of the cover 2.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first position limiting member in Pi with a change of material to be steel as taught by Gong.
Regarding the material choice of the first position limiting member, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious to try using different materials for the limiting member in order to exploit unique material properties. Pi shows that a sealing connection can be made with a convex arc lining but does not specify the material used. From Gong, it is shown that steel can be used as a viable material and still achieves the same end-result of mating with a sealing ring and creating a seal. Thus, Gong shows that changing the first position liming member to steel would have reasonable chances of success.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (CN 107684357 A1, hereinafter Pi) in view of Gong et al. (CN 106691172 A1, hereinafter Gong) and in further view of Li et al. (CN 106419521 A1, hereinafter Li).
	Regarding claim 5, modified Pi teaches the apparatus according to claim 4, as set forth above, discloses wherein the second position limiting member (Page 8, Para. 9, lines 1-2, “…the upper cover bottom plate 24 is provided with a jack…”, where the jack is a second position limiting member) and a second position limiting mechanism (Page 3, Para. 2 from end, line 1, “…the lock pin is inserted on the upper end of the base cover plate…”, where the lock pin is located on the convex arc lining and is connectable to the jack).
Modified Pi does not disclose:
second position limiting member is a position limiting hole on the first position limiting member, and the second position limiting mechanism is a position limiting post on the first member.
However, Li discloses, in the similar field of fasteners for cooking apparatuses, a spring based fastener with a hole (Page 4, Para. 1, lines 5, “…mating structure 4 precisely fitting connection…”, where the structure is a gap/hole to receive the spring structure 32, see Fig. 2) and post (Page 4, Para. 8, line 4, “…spring structure 34…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the jack and lock pin fastening system in modified Pi with the spring based fastener system as taught by Li.
	Regarding the specific fastening method used to fix the upper cover to the body of the cooker, it is the Examiner’s position that such a modification would be obvious to try. Pi discloses a jack and lock pin fastening method where the end result is a fixed connection between the cover and the body of the cooker. Li then discloses another fastening method, of a spring based structure inserted into an opening, where the same end-result of a fixed connection is achieved between the cover and body of the cooker. Therefore, Li shows that using different fastening methods known in the art would have reasonable chances of success in a cooking apparatus. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (CN 107684357 A1, hereinafter Pi) in view of Zhu et al. (CN 206560354 U, hereinafter Zhu) and in view of Li et al. (CN 106419521 A1, hereinafter Li).
	Regarding claim 6, Pi teaches the apparatus according to claim 3, as set forth above.
Pi does not disclose:
wherein the upper cover 3assembly is provided with a heat insulation assembly, the first position limiting member being a positioning hole provided on the heat insulation assembly, and the first position limiting mechanism being a first protruding portion cooperated with the positioning hole.
However, Zhu discloses, in the similar field of cooking apparatuses, a heat insulation assembly with position holes (Page 2, Para. 12, line 2, “…the heat insulation piece is soft rubber ring is provided with an axial through hole…”) that is connected to the cover (Fig. 1, heat insulation piece 6 is shown to be part of the cover assembly). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the upper cover of modified Pi with the heat insulation assembly as taught by Zhu.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a heat insulation assembly that can be reliably and efficiently installed due to the already machined mounting hole, as stated by Zhu, “Claim 6, lines 3 from end, “…heat insulation member has structure of anti-disengaging mounting hole…achieve the purpose of reliable installation, simplifies the mounting structure and improve the assembling efficiency.”.
Furthermore, Li discloses an additional fastening method for connecting parts in a cooking apparatus, which includes a post and hole (Page 4, Para. 8, line 4, “…spring structure 34…”, which is connected to a mating structure 4 or a hole). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first position limiting system in Pi to use the spring based fastening system as taught by Li.
Regarding the specific fastening method used to fix the upper cover to the body of the cooker, it is the Examiner’s position that such a modification would be obvious to try. Pi discloses a sealing through pressure fastening method where the end result is a fixed connection between the cover and the body of the cooker. Li then discloses another fastening method, of a spring based structure inserted into an opening, where the same end-result of a fixed connection is achieved between the cover and body of the cooker. Therefore, Li shows that using different fastening methods known in the art would have reasonable chances of success in a cooking apparatus.
	Regarding claim 7, modified Pi teaches the apparatus according to claim 6, as set forth above, discloses a heat insulation assembly (Inherently disclosed in teaching from Zhu, Page 2, Para. 12, line 2, “…the heat insulation piece is soft rubber ring is provided with an axial through hole…”).
Modified Pi does not disclose:
wherein the second position limiting mechanism is a second protruding portion, and the second position limiting member is provided with a sliding block slidingly connected with the heat insulation assembly by a positioning plate, an elastic member being provided between the sliding block and the heat insulation assembly, the sliding block being provided with a sliding surface cooperated with the second protruding portion, the sliding block being provided with a position limiting protruding portion connected with the second protruding portion and the elastic member.
However, Li discloses a second position limiting member being a hole (Page 4, Para. 1, lines 5, “…mating structure 4 precisely fitting connection…”, where the structure is a gap/hole to receive the spring structure 32, see Fig. 2), a second position limiting mechanism being a post (Page 4, Para. 8, line 4, “…spring structure 34…”), and where a spring based system is used (Modified Figs. 2 and 3, where the sliding block, elastic member, and limitations to protruding are shown). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second position limiting system from modified Pi with the spring based fastener system as taught by Li.
Regarding the specific fastening method used to fix the upper cover to the body of the cooker, it is the Examiner’s position that such a modification would be obvious to try. Pi discloses a jack and lock pin fastening method where the end result is a fixed connection between the cover and the body of the cooker. Li then discloses another fastening method, of a spring based structure inserted into an opening, where the same end-result of a fixed connection is achieved between the cover and body of the cooker. Therefore, Li shows that using different fastening methods known in the art would have reasonable chances of success in a cooking apparatus.

    PNG
    media_image1.png
    815
    938
    media_image1.png
    Greyscale

Modified Figures 2 and 3 from Li
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (CN 107684357 A1, hereinafter Pi) in view of Zhu et al. (CN 206560354 U, hereinafter Zhu) and in view of Li et al. (CN 106419521 A1, hereinafter Li) and in further view of Guo et al. (CN 205923814 U, hereinafter Guo) and Lin (CN 203776727 U).
Regarding claim 17, modified Pi teaches the apparatus according to claim 6, as set forth above, discloses the fan being driven by the wind power assembly to rotate (Inherently disclosed in Pi, Page 7, Para. 5, line 1, “…fan 202…”, where in Fig.2, the fan 202 is seen to be part of the upper cover assembly and where the fan is drive by a motor).
Modified Pi does not disclose:
wherein the heat insulation assembly is provided with a first heat insulation shield and a second heat insulation shield, 
a protective shield being provided between the heating assembly and the second heat insulation shield; and 
the wind power assembly is provided with a fan provided between the protective shield and the second heat insulation shield.
However, Guo discloses, in the similar field of cooking apparatuses, a right and left heat insulation shield with the fan being located between the two insulation shields (Page 4, Para. 4, lines 9-12, “…a right heat insulation cover 30…cover 2, a left heat insulation cover 4…”, where fan 6 is located between the two insulation covers). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fan assembly in modified Pi to include the left and right insulation shields as taught by Guo.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of  keeping heat energy within the heat layer of the cooker which saves energy, as stated by Guo, Page 4, Para. 3, lines 1-3, “…full utilization of heat, improves the heat utilization rate of air fryer, covered on the periphery of the guide plate with an insulating layer, effectively keeps the heat energy of the heat layer, preventing loss.”.
Furthermore, Lin discloses, in the similar field of cooking apparatuses, a heat shield or protective shield that protects the fan and motor system (Para. 0037, lines 4 from end, “…the shell 8 is located in the upper 84 of the blade is provided with a heat shield 85…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fan assembly in modified Pi to include the heat shield as taught by Lin.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of protecting the motor from overheating and guaranteeing normal operation, as stated by Lin, Para. 0037, lines 2 from end, “…blade 86 between the heat shield and the motor 84, further for radiating the motor and guarantee the normal work of the motor…”.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (CN 107684357 A1, hereinafter Pi) in view of Wang (CN 2213506 Y).
	Regarding claim 8, Pi teaches the apparatus according to claim 1, as set forth above.
Pi does not disclose:
wherein the multifunctional cooker is provided with a second member, and the second member is sealedly connectable with the cooker body and the upper cover assembly.
However, Wang discloses, in the similar field of cooking apparatuses, a second member that is a lantern ring which is sealed with the body and upper cover (Claim 1, lines 1-2, “…an upper opening of the outer pot body (2) (20) of the pot and the cover is clamped with a lantern ring (3)…”, where the lantern ring includes a pivot rod attachment). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooker in Pi with the lantern ring assembly as taught by Wang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having good sealing on the pot body so that energy is saved, as stated by Wang, Page 2, Para. 3, lines 1-3, “…hot air in the cooker is not easy to leak, it not only has good anti-heat pre-desizing effect, but also shortens stewing time, but also has the advantages of energy-saving.”.
	Regarding claim 9, modified Pi teaches the apparatus according to claim 8, as set forth above, discloses wherein the second member is a lantern ring structure cooperated with a structure of the cooker body, and the second member realizes an airtight connection between the upper cover assembly and the cooker body (Inherently disclosed in teaching from Wang, Claim 1, lines 1-2, “…an upper opening of the outer pot body (2) (20) of the pot and the cover is clamped with a lantern ring (3)…”, where in Page 2, Para. 3, lines 1-2, “…good sealing with the pot body, so the hot air in the cooker is not easy to leak…”).
	Regarding claim 10, modified Pi teaches the apparatus according to claim 8, as set forth above, discloses wherein the upper cover assembly is provided with a first position limiting member (Inherently disclosed in Pi, Page 7, Para. 4, line 2, “…cover bottom 24…”, which is the first position limiting member), and the second member is provided with a first position limiting mechanism that is cooperatively connectable with the first position limiting member (Inherently disclosed in teaching from Wang, Claim 1, lines 1-2, “…an upper opening of the outer pot
body (2) (20) of the pot and the cover is clamped with a lantern ring (3)…”, where the lantern ring is in a H-shape and has a top and bottom are inherently rings that are pressure sealed against the upper cover and pot body, where in Pi, Page 7, Para. 4, line 2, “…ring 211 is placed on the cover bottom 24…”, where the ring 211 is the first position limiting mechanism and the ring 211 is connected to the cover bottom 24).
	Regarding claim 11, modified Pi teaches the apparatus according to claim 10, as set forth above, discloses wherein the upper cover assembly is provided with a second position limiting member (Inherently disclosed in Pi, Page 8, Para. 9, lines 1-2, “…the upper cover bottom plate 24 is provided with a jack…”, where the jack is a second position limiting member), and the second member is provided with a second position limiting mechanism that is cooperatively connectable with the second position limiting member (Inherently disclosed in teaching from Wang, Page 2, last Para., lines 5-6, “…wherein the lantern ring 3 outer circumference symmetrically protruded with a pivot rod 30…”, where the pivot rod is connected to a shaft hole).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (CN 107684357 A1, hereinafter Pi) in view of Wang (CN 2213506 Y) in view of Gong et al. (CN 106691172 A1, hereinafter Gong).
Regarding claim 12, modified Pi teaches the apparatus according to claim 11, as set forth above, discloses the first position 4limiting member is capable of realizing a fixed connection between the upper cover assembly and the cooker body (Claim 5, last 2 lines, “…a rotating shaft along the horizontal direction is set in the connection hole corresponding to the pivot hole of the support leg and the lug to the upper cover part and the base part.”, where the rotating shaft creates a fixed connection), and the first position limiting mechanism is a position limiting pair connected with the first position limiting member (Page 7, Para. 4, line 2, “…ring 211 is placed on the cover bottom 24…”, where the ring 211 is the first position limiting mechanism and the ring 211 is connected to the cover bottom 24, where these two devices are considered paired as they are both needed to complete a fixed connection).
Modified Pi does not disclose:
wherein the first position limiting member is a steel cover structure provided on the upper cover assembly.
However, Gong discloses a steel ring that is fixed to the cover structure of an upper cover (Page 4, Preferred Embodiment, Para. 1, lines 10-11, “…the cover sealing ring 7 through is provided on the periphery of a fixing steel ring 30 fixed on the outer edge of the cover 2.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first position limiting member in Pi with a change of material to be steel as taught by Gong.
Regarding the material choice of the first position limiting member, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious to try using different materials for the limiting member in order to exploit unique material properties. Pi shows that a sealing connection can be made with a convex arc lining but does not specify the material used. From Gong, it is shown that steel can be used as a viable material and still achieves the same end-result of mating with a sealing ring and creating a seal. Thus, Gong shows that changing the first position liming member to steel would have reasonable chances of success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (CN 107684357 A1, hereinafter Pi) in view of Wang (CN 2213506 Y) in view of Gong et al. (CN 106691172 A1, hereinafter Gong) and in further view of Li et al. (CN 106419521 A1, hereinafter Li).
	Regarding claim 13, modified Pi teaches the apparatus according to claim 12, as set forth above, discloses wherein the second position limiting member (Page 8, Para. 9, lines 1-2, “…the upper cover bottom plate 24 is provided with a jack…”, where the jack is a second position limiting member) and a second position limiting mechanism (Page 3, Para. 2 from end, line 1, “…the lock pin is inserted on the upper end of the base cover plate…”, where the lock pin is located on the convex arc lining and is connectable to the jack).
Modified Pi does not disclose:
second position limiting member is a position limiting hole on the first position limiting member, and the second position limiting mechanism is a position limiting post on the first member.
However, Li discloses, in the similar field of fasteners for cooking apparatuses, a spring based fastener with a hole (Page 4, Para. 1, lines 5, “…mating structure 4 precisely fitting connection…”, where the structure is a gap/hole to receive the spring structure 32, see Fig. 2) and post (Page 4, Para. 8, line 4, “…spring structure 34…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the jack and lock pin fastening system in modified Pi with the spring based fastener system as taught by Li.
	Regarding the specific fastening method used to fix the upper cover to the body of the cooker, it is the Examiner’s position that such a modification would be obvious to try. Pi discloses a jack and lock pin fastening method where the end result is a fixed connection between the cover and the body of the cooker. Li then discloses another fastening method, of a spring based structure inserted into an opening, where the same end-result of a fixed connection is achieved between the cover and body of the cooker. Therefore, Li shows that using different fastening methods known in the art would have reasonable chances of success in a cooking apparatus. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (CN 107684357 A1, hereinafter Pi) in view of Wang (CN 2213506 Y) in view of Zhu et al. (CN 206560354 U, hereinafter Zhu) and in view of Li et al. (CN 106419521 A1, hereinafter Li).
	Regarding claim 14, modified Pi teaches the apparatus according to claim 11, as set forth above.
Pi does not disclose:
wherein the upper cover 3assembly is provided with a heat insulation assembly, the first position limiting member being a positioning hole provided on the heat insulation assembly, and the first position limiting mechanism being a first protruding portion cooperated with the positioning hole.
However, Zhu discloses, in the similar field of cooking apparatuses, a heat insulation assembly with position holes (Page 2, Para. 12, line 2, “…the heat insulation piece is soft rubber ring is provided with an axial through hole…”) that is connected to the cover (Fig. 1, heat insulation piece 6 is shown to be part of the cover assembly). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the upper cover of modified Pi with the heat insulation assembly as taught by Zhu.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a heat insulation assembly that can be reliably and efficiently installed due to the already machined mounting hole, as stated by Zhu, “Claim 6, lines 3 from end, “…heat insulation member has structure of anti-disengaging mounting hole…achieve the purpose of reliable installation, simplifies the mounting structure and improve the assembling efficiency.”.
Furthermore, Li discloses an additional fastening method for connecting parts in a cooking apparatus, which includes a post and hole (Page 4, Para. 8, line 4, “…spring structure 34…”, which is connected to a mating structure 4 or a hole). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first position limiting system in Pi to use the spring based fastening system as taught by Li.
Regarding the specific fastening method used to fix the upper cover to the body of the cooker, it is the Examiner’s position that such a modification would be obvious to try. Pi discloses a sealing through pressure fastening method where the end result is a fixed connection between the cover and the body of the cooker. Li then discloses another fastening method, of a spring based structure inserted into an opening, where the same end-result of a fixed connection is achieved between the cover and body of the cooker. Therefore, Li shows that using different fastening methods known in the art would have reasonable chances of success in a cooking apparatus.
	Regarding claim 15, modified Pi teaches the apparatus according to claim 14, as set forth above, discloses a heat insulation assembly (Inherently disclosed in teaching from Zhu, Page 2, Para. 12, line 2, “…the heat insulation piece is soft rubber ring is provided with an axial through hole…”).
Modified Pi does not disclose:
wherein the second position limiting mechanism is a second protruding portion, and the second position limiting member is provided with a sliding block slidingly connected with the heat insulation assembly by a positioning plate, an elastic member being provided between the sliding block and the heat insulation assembly, the sliding block being provided with a sliding surface cooperated with the second protruding portion, the sliding block being provided with a position limiting protruding portion connected with the second protruding portion and the elastic member.
However, Li discloses a second position limiting member being a hole (Page 4, Para. 1, lines 5, “…mating structure 4 precisely fitting connection…”, where the structure is a gap/hole to receive the spring structure 32, see Fig. 2), a second position limiting mechanism being a post (Page 4, Para. 8, line 4, “…spring structure 34…”), and where a spring based system is used (Modified Figs. 2 and 3, where the sliding block, elastic member, and limitations to protruding are shown). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the second position limiting system from modified Pi with the spring based fastener system as taught by Li.
Regarding the specific fastening method used to fix the upper cover to the body of the cooker, it is the Examiner’s position that such a modification would be obvious to try. Pi discloses a jack and lock pin fastening method where the end result is a fixed connection between the cover and the body of the cooker. Li then discloses another fastening method, of a spring based structure inserted into an opening, where the same end-result of a fixed connection is achieved between the cover and body of the cooker. Therefore, Li shows that using different fastening methods known in the art would have reasonable chances of success in a cooking apparatus.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (CN 107684357 A1, hereinafter Pi) in view of Chameroy et al. (FR 2940389 A1, hereinafter Chameroy) and in view of Unannounced Inventor (CN 206565769 U, hereinafter Foshan Electric).
	Regarding claim 16, Pi teaches the apparatus according to claim 3, as set forth above, discloses wherein the first member is provided with an assembly A (Page 7, Para. 4, line 1, “The upper cover part 2 comprises a convex arc lining 21…”), the first position limiting mechanism being fixedly connected with the assembly A (Page 7, Para. 4, line 2, “…cover bottom 24…”, which is the first position limiting member), and the second position limiting mechanism being connected with the assembly A by a sealing ring (Page 3, Para. 2 from end, line 1, “…the lock pin is inserted on the upper end of the base cover plate…”, where the lock pin is located on the convex arc lining and is connectable to the jack, where the lock pin is connected to a sealing ring as the arc lining is a sealing ring); 
the first member is provided with a pressure limiting valve assembly (Page 9, Para. 4, lines 3 from end, “…when the pressure in the inner pot is too high. by the time the discharge pressure valve 28, the pressure in the sealed container is maintained below 15KPa.”), the sealing gasket being provided with an arc-shaped structure cooperated with the cooker body (Page 2, Para. 9, line 1, “The upper cover part comprises a convex arc lining…”); and 
the pressure limiting valve assembly is provided with an exhaust pipe (Page 9, Para. 4, line 2 from end, “…discharge pressure valve 28…”) and exhaust pipe being connected with assembly A by the sealing ring (Page 7, Para. 5, lines 4-5, “…pressure valve 24 and the inner end of the temperature measuring element 52 are respectively located in the lining 21…”, where the lining is inherently a sealing ring).
Pi does not disclose:
an assembly B, 
the assembly B being sealedly connected with the assembly A by a sealing gasket, and 
an exhaust pipe with a protective shield which is connected with the assembly A.
However, Chameroy discloses, in the similar field of cooking apparatuses, an assembly B and a sealing gasket (Abstract, lines 1-2, “…the gasket is interposed between the container and the lid…”, where the gasket can be considered an additional assembly that includes a sealing gasket 1). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first member in Pi to include the additional assembly as taught by Chameroy.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the ability to add additional ring structures that can be sealed for the pot, as stated by Chameroy, Claim 1, lines 3-4, “…seal the apparatus by operating, centering means (5, 5A) for ensuring the relative centering of the seal…”.
Regarding the multiple assemblies, it has been held that the mere duplication of a part is an obvious modification to make. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Assembly B does not appear to add functional value to the pot, instead it is another ring structure that is connected to the first member. From the first member in Pi and the gasket with sealing from Chameroy, duplication of additional first member-like rings would be an obvious design choice.
Furthermore, Foshan Electric discloses, in the similar field of pressure cookers with pressure release valves, a pressure limiting valve that has a protective cover (Page 2, Para. 4, lines 2 from end, “…the pressure limiting valve is equipped with a protective cover.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pressure discharge valve in Pi to have a protective cover as taught by Foshan Electric.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of protecting the user from being burned by high temperature steam, as stated by Foshan Electric, Page 2, Para. 9, lines 3 from end, “…the discharging valve of high temperature steam is sprayed onto inner wall of protecting cover, condensed into water downwards, people will not be burn by steam of high temperature open-limit pressure valve…”.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (CN 107684357 A1, hereinafter Pi) in view of Wang (CN 2213506 Y) and in view of in view of Chameroy et al. (FR 2940389 A1, hereinafter Chameroy)
	Regarding claim 18, modified Pi teaches the apparatus according to claim 8, as set forth above, discloses wherein the second member is provided with an assembly C, the first position limiting mechanism being fixedly connect with the assembly C (Inherently disclosed in teaching from Wang, Claim 1, lines 1-2, “…an upper opening of the outer pot body (2) (20) of the pot and the cover is clamped with a lantern ring (3)…”, where the lantern ring is in a H-shape and has a top and bottom are inherently rings that are pressure sealed against the upper cover and pot body, where the rings are considered the first position limiting mechanism), the second position limiting mechanism being connected with the assembly C by a sealing ring; and the assembly C being provided with a protruding portion for fixing the second position limiting mechanism and the first position limiting mechanism (Inherently disclosed in teaching from Wang, Page 2, last Para., lines 5-6, “…wherein the lantern ring 3 outer circumference symmetrically protruded with a pivot rod 30…”, where the pivot rod is connected to a shaft hole, where the lantern ring also is inherently connected to the rings that are considered the first position limiting mechanisms). 
	Modified Pi does not disclose:
an assembly D, and
the assembly D being sealedly connected with the assembly C by a sealing gasket.
However, Chameroy discloses, in the similar field of cooking apparatuses, an assembly D and a sealing gasket (Abstract, lines 1-2, “…the gasket is interposed between the container and the lid…”, where the gasket can be considered an additional assembly that includes a sealing gasket 1). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first member in Pi to include the additional assembly as taught by Chameroy.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the ability to add additional ring structures that can be sealed for the pot, as stated by Chameroy, Claim 1, lines 3-4, “…seal the apparatus by operating, centering means (5, 5A) for ensuring the relative centering of the seal…”.
Regarding the multiple assemblies, it has been held that the mere duplication of a part is an obvious modification to make. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Assembly D does not appear to add functional value to the pot, instead it is another ring structure that is connected to the second member. From the second member in Pi and the gasket with sealing from Chameroy, duplication of additional second member-like rings would be an obvious design choice.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
05/02/2022
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761